TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-09-00415-CV



    In re Michael Moon, Administrator of the Estate of Mrs. George H. Johnson a/k/a
                            Sammie Pearl Johnson, et al.


                     ORIGINAL PROCEEDING FROM BELL COUNTY



                          MEMORANDUM OPINION


              The petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a).




                                           __________________________________________

                                           Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Waldrop

Filed: August 31, 2009